Citation Nr: 1528229	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-30 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbosacral spine. 

2.  Entitlement to a rating in excess of 10 percent for left knee DJD. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

(The issue of entitlement to an annual clothing allowance for 1999 is addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A Board hearing was held in February 2015.  A transcript is of record.  

During the February 2015 hearing, the Veteran testified that he was still working; however, he added that he was going to retire because of his knee and spine disabilities.  Later during the hearing, he stated, "I am retired.  I already gave them my notice."  See Board Hearing Transcript, p. 38.  He clarified that he would be retiring the following month, adding that he could not work any longer.  The Veteran's February 2015 testimony suggests that he is presently unemployed as a result of his service-connected lumbosacral spine and knee disabilities.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the record suggests that the Veteran may presently be unemployed due to his service-connected lumbosacral spine and knee disabilities, the Board has jurisdiction over the issue of entitlement to TDIU as part and parcel of the claims for increased ratings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding evidence, afford the Veteran new VA examinations to evaluate his lumbosacral spine and left knee disabilities, and to undertake additional development with regard to the claim for TDIU.   

The Veteran most recently underwent VA examination to evaluate his left knee disability in January 2011.  He most recently underwent VA examination to evaluate his lumbosacral spine disability in March 2012.  His February 2015 hearing testimony indicates a worsening of these disabilities since his most recent VA examinations.   The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  Accordingly, he should be afforded new VA examinations.  

During the February 2015 hearing, the Veteran testified that he was currently being treated for his back and left knee at the Fayetteville VA Medical Center (VAMC), where he received treatment for his knee about three or four times a year.  The most recent treatment records from this facility presently associated with the claims file are dated in August 2011.  As any records of VA treatment since August 2011 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In October 2010, the Veteran advised the RO that he was currently receiving treatment at Fort Bragg, and asked that VA obtain a complete copy of his medical treatment records.  While records from Womack Army Medical Center at Fort Bragg, dated from April 1997 to May 2002, and left knee MRI reports, dated in January 2010, have been associated with the claims file, it does not appear that complete records from this facility were requested.  Additionally, in his March 2013 VA Form 9, the Veteran reported that he was going to resume treatments at the Womack Army Medical Center, suggesting that more recent records from this facility may be available.  The AOJ should attempt to obtain any additional pertinent records from this facility.  See 38 C.F.R. § 3.159(c)(2) (2014).  

In his June 2010 claim for an increased rating for his service-connected left knee disability, the Veteran reported that he just completed physical therapy and was currently receiving steroid shots.  During the January 2011 VA examination to evaluate his left knee disability, the Veteran reported that current treatment for his left knee disability included medication, physical therapy, and bracing.  The claims file does include a March 2010 private physical therapy evaluation regarding the left knee; however, it does not include records regarding epidural steroid injections for the left knee dated around June 2010 or records regarding physical therapy for the left knee dated around January 2011.  On remand, the AOJ should attempt to obtain these records.  38 C.F.R. § 3.159(c) (2014).  

During the February 2015 hearing, the Veteran testified that he had received private treatment for his left knee, adding that he had been referred to a neurosurgeon by VA.  The claims file includes treatment records from Carolina Neurosurgical Services dated in May and September 2009, which indicate that the Veteran he had been referred to that facility by VA.  However, these neurosurgical records do not reflect treatment specifically for the left knee.  The April 2012 Supplemental Statement of the Case (SSOC) and the January 2013 Statement of the Case (SOC) list among the evidence considered treatment reports from Carolina Neurosurgical Services from November 12, 2006 through September 17, 2009.  Review of the claims file, however, does not include a record from this facility dated in November 2006.  In January 2012, the RO sent the Veteran a letter asking that he return enclosed releases to allow VA to obtain records from Carolina Neurosurgical.  The Veteran did not return a VA Form 21-4142 to allow VA to obtain these private records, but the claims file indicates that, later that month, he provided treatment records from this and another facility to the RO.  Nevertheless, in light of the fact that the case is being remanded for other development and in light of the reference to treatment at Carolina Neurosurgical Services in November 2006 in the SOC and SSOC, as indicated above, the AOJ should undertake appropriate action to obtain any additional outstanding pertinent records from this facility on remand.  38 C.F.R. § 3.159(c)(1) (2014).     

In addition, the claims file indicates that the Veteran filed a claim for VA vocational rehabilitation in September 1992.  December 1992 correspondence to the Veteran advised him that his claim for vocational rehabilitation had been reviewed, but the service records received were inadequate to determine his entitlement to Chapter 31 benefits at that time.  The Veteran was asked to furnish a copy of the decision following his Physical Evaluation Board hearing, and was informed that, if such a hearing was not provided, he would need to be examined when he was discharged from service, after which his claim for vocational rehabilitation would be reconsidered.  Despite the September 1992 claim and the December 1992 correspondence, no VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AOJ should obtain the Veteran's VA vocational rehabilitation folder.  

Regarding the claim for TDIU, the Veteran's February 2015 testimony indicates that he may presently be unemployed, as he reported that he had given notice and would be retired the following month.  However, at the time of the February 2015 hearing, the Veteran was still working.  On remand, the Veteran should be asked to clarify whether he is presently employed.  If the Veteran is not presently employed, the AOJ should complete any needed development on the matter of entitlement to TDIU.   

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbosacral spine and/or left knee disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  

A specific request should be made for: 

(1) records from the Fayetteville VAMC, dated since August 2011;

(2) any outstanding pertinent records from Womack Army Medical Center at Fort Bragg; 

(3) any outstanding pertinent records regarding epidural steroid injections for the left knee, as referenced in the June 2010 claim, and any physical therapy records dated around January 2011, as referenced during the January 2011 VA examination, and;

(4) any outstanding pertinent records from Carolina Neurosurgical Services, to include records dated in November 2006, as referenced in the April 2012 SSOC and January 2013 SOC.  

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Associate with the claims file the Veteran's VA vocational rehabilitation folder.  If such folder is unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development is completed, schedule the Veteran for a VA examination to evaluate the current nature and severity of his DDD and DJD of the lumbosacral spine.  The examiner should conduct an examination, perform any necessary testing, and specifically comment as to the functional impact of the Veteran's service-connected lumbosacral spine disability, to include on his daily activities.  

The examiner should identify any neurological impairment associated with the Veteran's service-connected lumbosacral spine disability.  For each identified neurological impairment, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe). 

The examiner should also indicate whether the Veteran's service-connected lumbosacral spine disability is manifested by intervertebral disc syndrome (IVDS) and, if so, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbosacral spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 4 weeks but less than 6 weeks; or (b) at least 6 weeks.

A complete rationale must be provided for all opinions expressed.

4.  After the above development is completed, schedule the Veteran for a VA examination to evaluate the current nature and severity of his left knee DJD.  The examiner should conduct an examination, perform any necessary testing, and specifically comment as to the functional impact of the Veteran's service-connected left knee disability, to include on his daily activities.   

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the examiner should assess whether such instability is slight, moderate or severe.

A complete rationale must be provided for all opinions expressed.

5.  Ask the Veteran to clarify whether he is presently employed.  If not, undertake any necessary development with regard to the claim for TDIU, including providing a notice letter under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim for TDIU and any other needed development.  

6.  If the Veteran indicates that he is not currently employed, after the above development is completed, schedule him for a Social and Industrial Survey with respect to all of his service-connected disabilities.  The claims file must be made available to, and reviewed by, the social worker.  

A complete employment history of the Veteran should be obtained, inclusive of the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should be made.  

The social worker is requested to answer whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities alone, and without consideration of his age or nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The social worker is advised that, if the answer to this question is in the negative, he or she must discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.  

A report of the opinion should be prepared and associated with the claims file.  A comprehensive rationale must be provided for all opinions rendered.

If the social worker cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.


The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


